Citation Nr: 0502589	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a higher initial evaluation for erectile 
dysfunction, currently evaluated as noncompensable disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted service connection for 
erectile dysfunction as secondary to the service-connected 
disability of adenocarcinoma of the prostate, status post 
radical retropubic prostatectomy, and assigned a 
noncompensable rating.  The veteran, who had active service 
from October 1965 to August 1967, appealed the initial 
evaluation assigned for his erectile dysfunction to the BVA, 
and the case was referred to the Board for appellate review.   

The Statement of the Case also addressed the evaluation 
assigned the veteran's service-connected adenocarcinoma of 
the prostate, but the veteran limited his appeal to the issue 
of the rating assigned his service-connected erectile 
dysfunction on his Form 9 (Appeal To Board of Veterans' 
Appeals) in May 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have atrophy or absence of 
both testes, or a deformity of the penis with loss of 
erectile power.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.159, 3.321, 4.1-4.14, 
4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2002

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims including claims for increased disability ratings.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that such specific notice is required.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Review of the claims file reveals that the veteran has not 
yet been provided with this type of specific notice.

However, increased ratings claims are generally considered to 
be "downstream" issues from the original grants of service 
connection.  Recently, the VA General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case (SOC).  Id.  Such was done in the present case.  In this 
regard, the Board notes that an October 2002 letter provided 
notice of the VCAA as it pertained to the service connection 
claim.  A subsequent April 2003 SOC properly provided notice 
as to the "downstream" issue of an increased rating.  Thus, 
no further notice is required.

The Board notes further that pursuant to the VCAA, VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  In this regard, the Board notes that 
the veteran's service medical records and treatment records 
identified by the veteran are associated with the claims 
file.  The veteran has been afforded a VA examination in 
connection with his current appeal.  The veteran has not 
indicated to the Board that there is any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete and this matter is ready for appellate 
review.  


Background and Evidence

Historically, a February 2003 rating decision granted service 
connection for erectile dysfunction as secondary to the 
service-connected disability of adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy and 
assigned a noncompensable rating under Diagnostic Code 7522.  
This rating decision was based on the February 2003 opinion 
of a VA examiner.  Special monthly compensation for the loss 
of use of a creative organ was also granted as the February 
2003 VA examination showed that the veteran was impotent as a 
result of his radical retropubic prostatectomy.

In February 2003, the veteran was afforded a VA examination 
in which the examiner noted that the veteran underwent a 
radical prostatectomy in August 1998 for a Gleason 3+4 
adenocarcinoma of the prostate.  The veteran noted that the 
sexual impotence began immediately after the surgery.  The 
veteran was completely unable to gain an erection so vaginal 
penetration was impossible.  The veteran also reported that 
no orgasms occurred and that he had no success with the use 
of the medication Muse.  The veteran was not taking any other 
medications to treat his history of prostate cancer, status 
post radical prostatectomy and there were no ongoing invasive 
or noninvasive procedures being done.  On physical 
examination, the examiner noted that there were no 
appreciable penile lesions and that the prepuce retracted 
readily.  The testes were also symmetrical without tenderness 
and there were no palpable direct or indirect herniae.  The 
examiner noted the impression of adenocarcinoma of the 
prostate, status post radical prostatectomy with, in 
pertinent part, sexual impotence.  

The veteran submitted a Notice of Disagreement in April 2003 
in which he stated that he felt the award granted to him was 
very minimal considering how greatly his surgery changed his 
life and his marriage.  The veteran indicated that the 100 
percent irreversible erectile dysfunction changed his life 
profusely, and that a zero percent evaluation was not 
acceptable due to the fact that it caused a complete 
lifestyle change for him and was related to a service-
connected cancer.  The veteran repeatedly referred to the 
fact that he was missing the part of his life that he enjoyed 
with his wife.   

In May 2003, the veteran submitted his formal appeal and 
indicated that he was limiting the appeal to the issue of 
erectile dysfunction.  He further stated that he did not 
believe he was in receipt of special monthly compensation for 
loss of use of a creative organ.  He indicated he was only 
receiving a 20 percent compensation for the prostatectomy and 
the requiring of wearing absorbent materials changed less 
than two times per day.  He further stated that the trauma of 
never having sexual relations after the surgery should 
warrant at least a 20 percent evaluation when it was the 
result of a presumptive Agent Orange disease.  The veteran 
also reported that the cancer had not come back but that his 
quality of life had not either, and that the compensation for 
erectile dysfunction should be equal to or greater than the 
amount awarded for incontinency.  


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 for deformity of the 
penis with loss of erectile power.  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria. Both must be present to warrant compensation at the 
sole authorized level. Where the criteria for a compensable 
rating under a diagnostic code are not met, a zero percent 
rating is awarded.  38 C.F.R. § 4.31 (2004).  This two-
criterion code is not one of the code sections with numerous 
criteria of which not all would be expected to exist in a 
single individual at any one time.  See 38 C.F.R. § 4.21 
(2004).  While the evidence shows that the veteran has met 
one of the criteria for a 20 percent evaluation, he has not 
met the other.  Although the veteran has experienced a loss 
of erectile power, the most recent VA examination shows no 
deformity or abnormality of the penis.  Thus, because the 
medical evidence does not reflect that the veteran suffers 
from both penile deformity and loss of erectile power, the 
Board finds that he is properly evaluated at the 
noncompensable level for impotence. 

The Board also notes that the May 2003 VA examination 
indicated that the veteran's testes were also symmetrical 
without tenderness and there were no palpable direct or 
indirect herniae.  Thus the veteran is not eligible to 
receive compensation under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 for testicular atrophy.  The veteran also does not 
meet the criteria for 38 C.F.R. § 4.115b, Diagnostic Code 
7524 for removal of the testes.  

After reviewing the evidence of record, the Board is of the 
opinion that there is no legal basis upon which to grant a 
compensable rating for erectile dysfunction.  The evidence 
does not indicate that the veteran meets the qualifications 
for the next higher evaluation.  Accordingly, the Board finds 
that entitlement to a compensable evaluation for erectile 
dysfunction is not warranted.  

The veteran also contends that he is only being compensated 
for adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy.  However, the footnote to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 directs the VA to "review for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350."  In this case, the rating decision from February 
2003 specifically followed this directive and granted the 
veteran entitlement to special monthly compensation under 38 
U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of a 
creative organ from October 2002 because the VA examination 
showed the veteran was impotent a result of his radical 
retropubic prostatectomy.  

The award letter to the veteran outlining the February 2003 
rating decision actions indicated that the veteran would 
receive $282.00 per month from December 2002 forward.  38 
U.S.C. § 1114(b) states that "if and while the disability is 
rated 20 percent the monthly compensation shall be $201.00."  
38 U.S.C. § 1114(k) states that "if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative organ 
the rate of compensation therefore shall be $81.00 per 
month."  When added together, these amounts total $282.00, 
the amount the veteran currently receives for both 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy and for loss of a creative organ.  
So the fact that the veteran is impotent has been accounted 
for in his compensation award by means of the special monthly 
compensation he receives.  While the veteran may believe this 
amount is inadequate given his disability, this is the amount 
provided for by statute and regulation.    

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing that the 
veteran's erectile dysfunction has resulted in interference 
with his employability in a manner beyond that contemplated 
by the rating criteria, or has necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


